          Case 19-16492-elf    Doc 33Filed 01/22/20 Entered 01/22/20 11:16:37           Desc Main
                                     Document Page 1 of 1
                              UNITED STATES BANKRUTPCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       IN RE:                                      Chapter 13
       JAMES BRIAN JARRATT



                              Debtor               Bankruptcy No. 19-16492-ELF



                                                  ORDER

          AND NOW, upon consideration of the Motion to Dismiss Case filed by William C. Miller, Standing

 Trustee, and after notice and hearing, it is hereby ORDERED that this case is DISMISSED and that any wage

 orders previously entered are VACATED.




Date: January 22, 2020
                                       _________________________________
                                                   Eric L. Frank
                                                    Bankruptcy Judge

William C. Miller, Trustee
P.O. Box 1229
Philadelphia, PA 19105

Debtor’s Attorney:
PRO-SE
*
*
*, * *


Debtor:
JAMES BRIAN JARRATT

1728 VALLEY LANE

CHESTER SPRINGS, PA 19425-
